Citation Nr: 0408338	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-16 310	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $20, 384.86.



ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel







INTRODUCTION

The veteran's dates of service are not documented in the Loan 
Guaranty file.  The appellant is the veteran's former spouse.  

This appeal arises from a July 2002 decision by the Committee 
on Waivers and Compromises (Committee) which determined that 
recovery of the loan guaranty indebtedness in the amount of 
$20, 384.86 would not be against equity and good conscience.  

This appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC).  
VA will notify you if further action is required on your 
part.


REMAND

In August 2003 (prior to this appeal being certified to the 
Board) the appellant submitted an additional financial status 
report (FSR) in response to the RO informing her (in an April 
2003 statement of the case (SOC)) that the FSR received in 
September 2002 was incomplete.  The FSR received in August 
2003 contains information regarding the appellant's monthly 
income and expenses that is substantially different from the 
information the appellant submitted in September 2002.  The 
FSR received in August 2003 was not reviewed by the agency of 
original jurisdiction (AOJ), and the appellant has not waived 
such review of this additional evidence.  When the Board 
considers additional evidence without remanding the case to 
the AOJ for initial consideration, and without obtaining a 
waiver from the appellant, it denies appellants "one review 
on appeal to the Secretary".  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)(DAV).  Under DAV, the Board is now required to remand 
the case to the AOJ for their initial review of the 
additional evidence.

Accordingly, the case is REMANDED for the following:

The AOJ should review the FSR received in 
August 2003 and arrange for any 
additional development suggested by that 
evidence.  Then the AOJ review the 
request for waiver of recovery in light 
of all additional evidence received since 
their last prior review.  The AOJ should 
address all of the elements pertaining to 
"equity and good conscience" listed in 
38 C.F.R. § 1.965.  If the determination 
remains adverse to appellant, she should 
be provided an appropriate supplemental 
SOC and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action unless she is notified.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

